Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 7,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00950-CV


   ANNE INVESTMENTS, LLC, VISHAL ANNE AND KARNIK VYAS,
                        Appellants

                                        V.

                          JFK PLAZA INC., Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1039168


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed August 29, 2014. On April 24,
2015, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.